Harvey, J.
(dissenting): I agree with what Mr. Justice Dawson has said and wish to add: The opinion omits to mention material evidence which obviously influenced the trial court. Defendant’s principal witness testified in brief that it was the practice of the company when it learned a foreclosure proceeding had been commenced to investigate the risk, and if it concluded it could carry the policy with reasonable safety, notwithstanding the foreclosure, it continued to do so; but if it concluded otherwise its practice was *328to cancel the policy and return the unearned premium thereon. In this case the trial court found the company had notice of the foreclosure proceeding soon after it was commenced, and it is conceded there is substantial competent evidence to sustain that finding. The company, on receiving that information, did not cancel the policy or return the unearned premium. I think the court was justified in concluding, as the insured had, that the company thought it reasonably safe to carry the risk notwithstanding the foreclosure, and did so until after the fire occurred several months later. It then undertook to return the unearned premium from the date the foreclosure was commenced and to cancel the policy as of that date. Even a mutual company should not be permitted to retain unearned premium and carry the policy after receiving notice of the foreclosure for several months, until the fire occurs, and then cancel it as of the date the foreclosure was started.